DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
    Appropriate corrections are required

3.  The following of record in priority USSN 15/795,020, now U.S. Patent No. 10,793,616.

   In USSN 15/795,020, the claims were rejected under 35 U.S.C. 103 as allegedly being unpatentable over Hill (US2011/0162095) (Hill 2011) in view of Hill (US2015/0337027) (Hill 2015). 
     The rejection was overcome in view of the exception under 102(b)(2)(A). 
      Hill US2011/0162095 (Hill 2011) 

     As the Examiner has acknowledged, Hill 2011 differs from the claimed invention by not teaching the Fc fragments of SEQ ID NO: 13. The claimed Fc fragments of SEQ ID NO: 13 contains a N297S mutation of the Fc region; the amino acid position 297 is according to the EU index, which is equivalent to the amino acid position 68 in SEQ ID NO: 13. The N297S (EU index naming) mutation results in aglycosylation in the CH2 domain of Fc, and reduces the interaction of the fusion protein with Fc-gamma-receptors (see Application at page 16, lines 12- 15, page 17, lines 15-18). The fusion protein comprising SEQ ID NO: 13 provides a decrease in potential degradation and CD40L receptor superclustering and concomitant toxicity. 
     Hill US2015/0337027 (Hill 2015) Hill 2015 was published November 26, 2015. The application claims priority to US Provisional Application No. 62/156,813, filed May 4, 2015, which was before the publication date (November 26, 2015) of Hill 2015. Hill 2015 may only be asserted as a prior art under 102(a)(2)/103. 

     Applicant submitted a Declaration under 37 CFR 1.130(a) by co-inventors Oliver Hill, Christian Gieffers and Meinolf Thiemann (‘Hill et al’) on 05/01/2020 of the priority application USSN 15/795,020, now U.S. Patent No 10,793,616. 
      This 130 Declaration is made of record in the instant USSN 17/063,018 (see 892).

146556369.1      In turn, the10 previous prior art set forth in USSN 15/795,020 was withdrawn.
      Accordingly, the previous claimed invention and the current claims in the instant application USSN 17/063,018 appear to be free of the prior art.








4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.  Claims 1-16 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable  
    over claims 1-24 of U.S. Patent No. 10,793,616
 
      The patented claims comprising a CD40 receptor agonist protein comprising a single-chain fusion polypeptide comprising, a first soluble CD40L domain, a first peptide linker, a second soluble CD40L domain, a second peptide linker and a third soluble CD40L domain and antibody Fc fragments anticipate proteins comprising a single-chain fusion polypeptide / variants comprising the same structures / amino acids.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 5, 2022